Case 2:18-cv-03648-SJF-SIL Document 96 Filed 02/17/21 Page 1 of 7 PageID #: 1930




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ------------------------------------------------------------------X
 DAVID T. SILVA, GERROD T. SMITH, and
 JONATHAN K. SMITH,

                                       Plaintiffs,
                                                                       ORDER AND OPINION
                      -against-                                         18-CV-3648 (SJF)(SIL)

BRIAN FARRISH, JAMIE GREENWOOD,
EVAN LACZI, NEW YORK STATE DEPARTMENT
OF ENVIRONMENTAL CONSERVATION,
SUFFOLK COUNTY DISTRICT ATTORNEY’S
OFFICE, and BASIL SEGGOS,

                                       Defendants.
------------------------------------------------------------------X
FEUERSTEIN, District Judge:

         Plaintiffs David Silva (“Silva”), Gerrod Smith (“Gerrod”), and Jonathan Smith

 (“Jonathan”) (collectively, “Plaintiffs”) commenced this action alleging, inter alia, that

 defendants 1 are responsible for a pattern of racially motivated criminal prosecutions against

 them and interference with their alleged un-relinquished aboriginal and retained rights to fish

 in the waters of Shinnecock Bay. On November 18, 2019, Defendants filed motions for

 summary judgment as to Plaintiffs’ claims. See Motion, Docket Entry (“DE”) [83, 84].

 Pending before the Court are Plaintiffs’ objections to the Report and Recommendation of the

 Honorable Steven I. Locke, United States Magistrate Judge, dated May 27, 2020 (the “Report”),

 see DE [89], recommending, inter alia, that the Court deny Plaintiffs’ motion seeking leave to


         1
           Defendants Brian Farrish (“Farrish”), Evan Laczi (“Laczi”), Basil Seggos (“Seggos”),
 New York State Department of Environmental Conservation (“NYSDEC”) will hereinafter be
 referred to as the “State Defendants.” Jamie Greenwood (“Greenwood”) and Suffolk County
 District Attorney’s Office will hereinafter be referred to as the “County Defendants.” All
 defendants will be referred to collectively as “Defendants.”
Case 2:18-cv-03648-SJF-SIL Document 96 Filed 02/17/21 Page 2 of 7 PageID #: 1931




 file additional exhibits (DE [86]) and grant the State Defendants’ and the County Defendants’

 motions for summary judgement. (DE [83, 84].) For the reasons set forth below, the Report is

 adopted in its entirety.

            I.   STANDARD OF REVIEW

            This Court “may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The parties may also

  serve and file written objections to a report and recommendation of a magistrate judge within

  fourteen (14) days after being served with a copy thereof. 28 U.S.C. § 636(b)(1); FED. R. CIV.

  P. 72(b)(2). Any portion of such a report and recommendation to which a timely objection has

  been made is reviewed de novo. 28 U.S.C. § 636(b)(1); FED. R. CIV. P. 72(b)(3). However,

  the Court is not required to review the factual findings or legal conclusions of the magistrate

  judge as to which no proper objections are interposed. See Schoolfield v. Dep't of Corr., No.

  91-CV-691, 1994 WL 119740, at *2 (S.D.N.Y. Apr. 6, 1994) (objections stating the magistrate

  judge's decisions are wrong and unjust, and restating relief sought and facts upon which the

  complaint was grounded, are conclusory and do not form specific basis for not adopting a report

  and recommendation).

            General objections or “objections that are merely perfunctory responses argued in an

  attempt to engage the district court in a rehashing of the same arguments set forth in the original

  papers will not suffice to invoke de novo review[.]” Owusu v. N.Y.S. Ins., 655 F. Supp. 2d 308,

  312-13 (S.D.N.Y. 2009) (internal quotation marks, alteration, and citation omitted). Any

  portion of a report and recommendation to which no specific timely objection is made, or to

  which only general, conclusory or perfunctory objections are made, is reviewed only for clear

  error. Owusu, 655 F. Supp. 2d at 312-13; see also Trivedi v. N.Y.S. Unified Court Sys. Office

  of Court Admin., 818 F. Supp. 2d 712, 726 (S.D.N.Y. 2011) (“[W]hen a party makes only


                                                  2
Case 2:18-cv-03648-SJF-SIL Document 96 Filed 02/17/21 Page 3 of 7 PageID #: 1932




  conclusory or general objections . . . the Court will review the Report strictly for clear error. . .

  Objections to a Report must be specific and clearly aimed at particular findings in the magistrate

  judge’s proposal.” (internal quotation marks and citation omitted; alterations in original)), aff’d

  sub nom Seck v. Office of Court Admin., 582 F. App’x 47 (2d Cir. 2014).

              II. PLAINTIFFS’ OBJECTIONS TO THE REPORT

                  A.      The Report correctly concludes that Silva’s claims are
                          precluded under the Younger abstention doctrine.

              The Court reviews de novo Plaintiffs’ objection that the Younger abstention doctrine

 bars Silva’s claims for injunctive relief. See Younger v. Harris, 401 U.S. 37 (1971). Plaintiffs

 contend the Younger abstention doctrine does not apply because “Silva’s state appeal, taken to

 Appellate Division, was involuntarily dismissed by Appellate Term on October 15, 2019. Then

 the dismissal was vacated by Appellate Term on December 13, 2019, and abandoned at that

 time.” (Plaintiffs’ Objections to the Report (“Plaintiffs’ Objections”), DE [90] at 8.) The Court

 disagrees.

              “[T]he considerations of comity and federalism which underlie Younger permit no

 truncation of the exhaustion requirement merely because the losing party in the state court of

 general jurisdiction believes that his chances of success on appeal are not auspicious.” Huffman

 v. Pursue, Ltd., 420 U.S. 592, 610 (1975). Abandoning a seemingly “fruitless” appeal does not

 equate to “exhausting . . . state appellate remedies.” Id. Plaintiffs may choose to ignore the

 proposed path to a remedy provided by the Appellate Term in an order dated December 13, 2019

 but doing so does not affect the result here—Younger abstention applies.

              Plaintiffs further argue that the Report “erred in failing to find the bad faith exception

 [to the Younger abstention doctrine] was not met[.]” (Plaintiffs’ Objections at 8.) Plaintiffs point

 to the alleged “pattern of prosecution of Plaintiffs in violation of Defendants own policy CP-42,



                                                     3
Case 2:18-cv-03648-SJF-SIL Document 96 Filed 02/17/21 Page 4 of 7 PageID #: 1933




 misrepresenting the conservation status of glass eels, and internal emails showing racial

 profiling.” (Id.) Upon de novo review of the Report and consideration of the parties’ respective

 objections and responses thereto, the Plaintiffs’ objections are overruled. This Court agrees with

 the Magistrate Judge that Plaintiffs have not put forward sufficient evidence to establish “that the

 state proceeding is motivated by a desire to harass or is conducted in bad faith.” Huffman, 420

 U.S. at 611. The Report is adopted insofar as it finds that the Court lacks subject matter

 jurisdiction under Younger to enjoin Silva’s criminal prosecution.

                B.      The Ex Parte Young exception to the Eleventh
                        Amendment does not apply.

           Plaintiffs object to the Magistrate Judge’s finding that the claims against the State

 Defendants are barred by the Eleventh Amendment to the Constitution and that the Ex Parte

 Young exception does not apply. (Plaintiffs’ Objections at 7-8.) Plaintiffs’ objections state that:

 1) “[t]he Report wrongly determined Plaintiffs are . . . not seeking protection of a “use right””,

 2) “the Report unhinged the plain and explicit language of the relief sought in Plaintiffs’

 complaint... without drawing on any supporting facts from Dr. Strong’s reports . . . and then mis-

 applied the law”, 3) “Plaintiffs’ fishing use right case is supported by language in Colonial Deeds

 and other documents cited by Dr. Strong”, and 4) that the Magistrate Judge misapplied or failed

 to apply Supreme Court precedent on which Plaintiffs rely. (Id. at 7-8.)

           The above objections are conclusory, general objections that “attempt to engage [this

 Court] in a rehashing of the same arguments set forth in the original papers.” Vega v. Artuz, No.

 97-CV-3775, 2002 WL 31174466, at *1 (S.D.N.Y. Sept. 30, 2002). Accepting and reviewing

 objections of this kind de novo “would reduce the magistrate's work to something akin to a

 meaningless dress rehearsal.” Id. at *1 (citations and internal quotations marks omitted).




                                                   4
Case 2:18-cv-03648-SJF-SIL Document 96 Filed 02/17/21 Page 5 of 7 PageID #: 1934




 Accordingly, Plaintiffs objections as to the applicability of the Ex Parte Young exception are

 reviewed for clear error.

           The Magistrate Judge correctly and thoroughly articulated in the Report the flaws with

 Plaintiffs’ position: namely, that Plaintiffs in reality seek a declaration from this Court that New

 York’s exercise of fee title remains subject to Plaintiffs’ and their tribes’ right of use. Having

 found no clear error on the record, the Report is adopted insofar as it finds that the Ex Parte

 Young exception to the Eleventh Amendment sovereign immunity does not apply to Plaintiffs’

 claims against the NYSDEC or Farrish, Laczi, and Seggos in their official capacity.

                C.      Gerrod and Jonathan lack standing.

         The Report concludes that Plaintiffs lack standing to bring claims for injunctive and

 declaratory relief. Plaintiffs object as follows: “[T]he Report overlooks vital evidence regarding

 Defendants unmistakable intent to injure Plaintiffs.” (Plaintiffs Objections at 10.) Upon de novo

 review and viewing the evidence in the light most favorable to Plaintiffs, the objection is overruled.

 This Court is not persuaded by Plaintiffs’ claims that the email exchange between NYSDEC

 employees concerning a New York Times article in any way evidences bad faith by Defendants.

 (DE [84-12] at 182.) To the contrary, the emails demonstrate that the DEC was enforcing

 regulations which it thought applied to all New Yorkers, “native or not”, and thus, evidence that

 the DEC was not acting in bad faith. (Id.)


        Nor does the holding in Unkechaug Indian Nation v. N.Y.S. Dep't of Envtl. Conservation,

 No. 18-CV-1132, 2019 WL 1872952, at *1 (E.D.N.Y. Apr. 23, 2019) change the result of the

 Report. As the Report correctly concludes, Unkechaug is distinguishable because it involves

 plaintiffs who had an “articulated ... concrete plan” and a reasonable expectancy of prosecution in




                                                   5
Case 2:18-cv-03648-SJF-SIL Document 96 Filed 02/17/21 Page 6 of 7 PageID #: 1935




 the future. (Id. at 6.) Plaintiffs have not articulated such a plan, here. The Court finds that

 Plaintiffs lack standing to bring claims for injunctive and declaratory relief.


         As to Plaintiffs’ proposed exhibits (DE [86]), the Report correctly concludes that the

 January 22, 2020 press release and the map depicting St. Regis Mohawk Tribe’s territory are not

 relevant. Plaintiffs’ request to file same is denied.


         All remaining objections 2 to the Report are perfunctory in nature and reiterate arguments

 made in opposition to Defendants’ motions for summary judgment, and thus, are reviewed for

 clear error. Having found no clear error on the record, the Report of United States Magistrate

 Judge Steven I. Locke dated May 27, 2020, is APPROVED, ADOPTED and RATIFIED by the

 Court in its entirety.




         2
          Namely, that: (1) Plaintiffs’ 42 U.S.C. §§ 1981 and 1982 claims against Farrish, Laczi,
 and Seggos in their individual capacities are foreclosed by the doctrine of absolute prosecutorial
 immunity, (2) the SCDA does not have a legal identity separate and apart from the municipality,
 (3) Plaintiffs’ claims against Greenwood are barred by absolute prosecutorial immunity, Younger
 abstention doctrine, and lack of standing, and (4) Plaintiffs’ claims against Greenwood are
 construed as against the state and fail under Younger and for lack of standing.



                                                   6
Case 2:18-cv-03648-SJF-SIL Document 96 Filed 02/17/21 Page 7 of 7 PageID #: 1936




 Accordingly,

 It is on this 16th day of February 2021,

        ORDERED that the Report is adopted it its entirety and Plaintiffs’ objections to the Report

 are OVERRULED;

        ORDERED that Defendants’ motions (DE 83, 84) for Summary Judgement are

 GRANTED;

        ORDERED that Plaintiffs’ motion to file additional exhibits is DENIED;

        ORDERED that the Clerk of the Court is directed to close this case.



                                                             SO ORDERED.

                                                             /s/ Sandra J. Feuerstein
                                                             Sandra J. Feuerstein U.S.D.J.
                                                             United States District Judge




                                                7
